Citation Nr: 1229275	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  04-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to compensation for tinnitus under the provisions of 38 U.S.C. § 1151 based on Department of Veterans Affairs (VA) treatment received in December 2001.

2. Entitlement to compensation for hearing loss under the provisions of 38 U.S.C. § 1151 based on Department of Veterans Affairs (VA) treatment received in December 2001.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to July 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge at an April 2005 hearing conducted at the RO.  A transcript of the hearing is of record.

The Veteran's representative stated in a February 2012 brief that, in addition to compensation pursuant to 38 U.S.C.A. § 1151 currently on appeal, the Veteran is seeking service connection for hearing loss and tinnitus as directly related to active service.  While addressing the same disabilities, service connection and compensation under 38 U.S.C.A. § 1151 represent separate classes of benefits.  The issue of service connection has not yet been adjudicated by the RO and, therefore, is not before the Board at this time.  The issues of entitlement to service connection for bilateral hearing loss and tinnitus are REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

Procedural History

This matter has a lengthy procedural history.  In November 2005, the Board denied the Veteran's claims; he then appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2007 order, the Court granted a Joint Motion for Remand (Joint Motion), vacating and remanding the November 2005 Board decision for additional development.  The Board then remanded the instant claims in March 2008 in compliance with the Joint Motion.

The case returned to the Board in February 2009.  The Board again denied the Veteran's claims; he again appealed the Board's denial to the Court.  In March 2010, the Court granted a Joint Motion, vacating and remanding the February 2009 Board decision for further development.  The Board again remanded the Veteran's claims in September 2010.  The RO issued an SSOC in July 2011, again denying the claims.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the September 2010 remand, the Board directed the Veteran be provided a VA Ear Disease examination, to be conducted by a medical doctor, to address whether the December 2001 VA treatment in question resulted in an additional hearing loss and/or tinnitus disability and, if so, whether such additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care.  The Board specifically instructed the VA examiner to consider and discuss the VA treatment records that show the Veteran first sought medical care several days prior to December 18, 2001.  VA records indicate the Veteran sought treatment on December 12, 2001, presenting with symptoms he stated resembled a prior diagnosis of bronchitis.  He again sought treatment the next day, but was not seen by a physician until December 18, 2001.

The Veteran was provided a VA examination in March 2011, though this examination was conducted by a Physician's Assistant, and not a medical doctor.  A June 2011 medical opinion was then obtained by a medical doctor.  While the physician implicitly found the Veteran did suffer an additional hearing loss and tinnitus disability after the December 2001 VA treatment ("Dr. [S]...felt the exacerbation of hearing loss and tinnitus..."), no discussion was included regarding the Veteran seeking treatment prior to December 18, 2001.  The record thus does not contain a medical opinion addressing the Veteran's central contention; that is, that the delay in prescribing antibiotics between his initial visit on December 12, 2001, and the date he first saw a physician, December 18, 2001, led to his increased hearing loss and tinnitus, and that such delay in care constituted negligence on part of VA.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  The Veteran must therefore be provided another VA examination to address the specific questions posed by the Board.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA Ear Disease examination with a medical doctor.  The claims file must be reviewed in conjunction with the examination.  The examiner must clearly indicate that such review has been accomplished.  The examiner is to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any increase in severity of a bilateral hearing loss and/or tinnitus disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care in December 2001; specifically, as a result of the Veteran not being seen by a doctor until some six days after he presented with his complaint.  A complete rationale for all opinions expressed must be provided

The examiner must consider and discuss that VA records show the Veteran first sought medical care on December 12, 2001, six days prior to December 18, 2001, but was not seen by a physician until December 18, 2001.  The examiner must address the Veteran's assertion that this delay is the cause of his additional hearing loss and tinnitus disability.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. After completing the above, and any other development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted to the appellant's satisfaction, provided him a supplemental statement of the case and allow an appropriate period of time for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



